Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY AN ASSOCIATE OF A DIRECTOR OF MIX TELEMATICS Shareholders are advised of the following information relating to dealings in securities by an associate of a director of MiX Telematics: Name of associate: Keighley Trust Name of director and relationship to director: Charles Tasker, who is a trustee and beneficiary of Keighley Trust Transaction date: 16 September 2015 Class of securities: Ordinary shares Number of securities: 50 000 Price per security: R3.10 Total value: R155000.00 Nature of transaction: On-market purchase Nature and extent of director’s interest: Indirect beneficial Name of associate: Keighley Trust Name of director and relationship to director: Charles Tasker, who is a trustee and beneficiary of Keighley Trust Transaction date: 16 September 2015 Class of securities: Ordinary shares Number of securities: 4 100 Price per security: R3.21 Total value: R13161.00 Nature of transaction: On-market purchase Nature and extent of director’s interest: Indirect beneficial Name of associate: Keighley Trust Name of director and relationship to director: Charles Tasker, who is a trustee and beneficiary of Keighley Trust Transaction date: 16 September 2015 Class of securities: Ordinary shares Number of securities: 90 000 Price per security: R3.22 Total value: R289800.00 Nature of transaction: On-market purchase Nature and extent of director’s interest: Indirect beneficial Name of associate: Keighley Trust Name of director and relationship to director: Charles Tasker, who is a trustee and beneficiary of Keighley Trust Transaction date: 16 September 2015 Class of securities: Ordinary shares Number of securities: Price per security: R3.24 Total value: R2005.56 Nature of transaction: On-market purchase Nature and extent of director’s interest: Indirect beneficial Name of associate: Keighley Trust Name of director and relationship to director: Charles Tasker, who is a trustee and beneficiary of Keighley Trust Transaction date: 16 September 2015 Class of securities: Ordinary shares Number of securities: 55 281 Price per security: R3.25 Total value: R179663.25 Nature of transaction: On-market purchase Nature and extent of director’s interest: Indirect beneficial 18 September 2015 Sponsor
